DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 21, the prior arts of record do not teach or disclose a wireless transmit/receive unit (WTRU) comprising: a transceiver; and a processor; wherein the transceiver is configured to receive configuration information indicating a plurality of physical uplink control channel (PUCCH) resources for transmitting uplink control information (UCI) and one or more thresholds associated with a number of hybrid automatic repeat request (HARQ) bits to be included in the UCI, wherein each of the plurality of PUCCH resources is associated with at least one PUCCH format and a respective number of orthogonal frequency division multiplexing (OFDM) symbols, wherein the transceiver is configured to receive a physical downlink control channel (PDCCH) transmission, the PDCCH transmission indicating to transmit the UCI, wherein the processor is configured to determine one of the plurality of PUCCH resources for transmitting the UCI, wherein the determination is based at least on the number of HARQ bits to be included in the UCI and the one or more thresholds, and wherein the transceiver is configured to transmit the UCI using the determined PUCCH resource and one of the at least one PUCCH formats.

In regard amended claim 28, the prior arts of record do not teach or disclose a method performed by a wireless transmit/receive unit (WTRU), the method comprising: receiving configuration information indicating a plurality of physical uplink control channel (PUCCH) resources for transmitting uplink control information (UCI) and one or more thresholds associated with a number of hybrid automatic repeat request (HARQ) bits to be included in the UCI, wherein each of the plurality of PUCCH resources is associated with at least one format and a respective number of orthogonal frequency division multiplexing (OFDM) symbols; receiving a physical downlink control channel (PDCCH) transmission, the PDCCH transmission indicating to transmit the UCI; determining one of the plurality of PUCCH resources for transmitting the UCI, wherein the determination is based at least on the number of HARQ bits to be included in the UCI and the one or more thresholds; and transmitting the UCI using the determined PUCCH resource and one of the at least one plurality of PUCCH formats.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Date: 10/09/2021





/PHIRIN SAM/Primary Examiner, Art Unit 2476